The court find upon the issue joined for the relator, Claude J. Minor, and that he is entitled to a peremptory mandamus herein.
It is therefore ordered that a peremptory writ of mandamus issue against William J. Curtis, Lewis Engelbry, William J. O’Brien and Silas S. Pritchett, as deputy state supervisors of elections for Erie county, for the performance of the act heretofore alternatively ordered and that immediately upon the service of this writ, they do the act alternatively ordered; to-wit: that they cause to be printed upon the official ballots to be used by the electors of said Erie county, Ohio, as an independent candidate for prosecuting attorney of said county, the name of Claude J. Minor, and that none of the ballots, if any existing, on which the name of Claude J. Minor has not been printed as an independent candidate for prosecuting attorney *534of said county, shall be distributed to the election officers in any of the precincts of said county.

Writ allowed.

Jones, Matthias, Johnson and Wanamaker, JJ., concur.
Nichols, C. J., and Robinson, J., not participating.